DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The preliminary amendment filed on 03/30/2020 is entered and acknowledged by the Examiner. Claims 1-7 have been canceled. New claims 8-13 have been added. Claims 8-13 are currently pending in the instant application. 
Priority
This application is a 371 of PCT/EP2018/075143 (filed on 09/18/2018). Acknowledgment is made of applicant’s claim for foreign priority based on an application filed in EPO on 03/29/2018 and 10/06/2017.
Information Disclosure Statement
The information disclosure statement (IDS) filed on 06/30/2020 is in compliance with the provisions of 37 CFR 1.97 and has been considered by the examiner. An initialed copy accompanies this Office Action.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 
Claims 8, 10 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over CN 103708567 A (hereinafter Zhisheng) in view of US 2009/0050859 A1 (hereinafter Liu).
Regarding claim 8, Zhisheng discloses a positive electrode material (an electrode active material) for lithium ion battery comprises of lithium nickel cobalt oxide such as LiNi0.5Co0.5O2, LiNi0.4Co0.6O2, LiNi0.3Co0.7O2, LiNi0.2Co0.8O2, LiNi0.1Co0.9O2 (See Examples 1-5 and Figure 1). The positive electrode material of Zhisheng includes the claimed formula (I) having Nia with 0.1≤a≤0.5, Cob with 0.5≤b≤0.9, c=0, and x=0.
Zhisheng failed to disclose the positive electrode material comprising Md where 0≤d≤0.05 and M is selected from a group consisting of Al, B, Mg, W, Mo, Ti, Si, and Zr.   
In the same field of endeavor, Liu discloses a cathode material (positive electrode material) for lithium ion battery comprises lithium nickel cobalt oxide doped with metal ions such as aluminum (Al) or magnesium (Mg) to improve safety (See [0006]). 
Zhisheng is combined with Liu because they are drawn to a cathode material for lithium ion battery comprises of lithium nickel cobalt oxide. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was 0.5Co0.5O2, LiNi0.4Co0.6O2, LiNi0.3Co0.7O2, LiNi0.2Co0.8O2, or LiNi0.1Co0.9O2 would satisfy the claimed electrode material formula (I) with Md of M being Al and Mg and 0≤d≤0.05 since dopant are known to be incorporated in small amount. Moreover, the cathode material of Zhisheng and Liu would have a content of a+b+d=1 and 0.01≤c+d≤0.05 with c=0.
Regarding claim 10, the M-doped Li(NiCo)O2 cathode of Zhisheng and Liu comprises of Li and Ni-Co-M in a ratio of 1:1.
Regarding claim 13, Zhisheng discloses a method of making the cathode material comprises of co-precipitation of Ni carbonate and Co carbonate and mixed with a lithium source (See Examples 1-5).  
Claim 9 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Zhisheng and Liu as applied to the above claims, and further in view of US 2013/0108921 A1 (hereinafter Kase).
Zhisheng and Liu are relied upon as set forth above.  
With respect to claim 9, Zhisheng and Liu does not disclose cathode material having an average secondary particle diameter in the range of 5-20 µm. 
In an analogous art, Kase discloses a cathode material comprises of lithium-nickel-cobalt-aluminum-oxide having a 
A person skilled in the art would have had a reasonable expectation that the cathode material of Zhisheng and Liu would have an aggregate particle size (secondary particle) of 5-20 µm as suggested by Kase because Kase discloses cathode material comprises of all the components prepared by coprecipitation method (See [0073] of Kase).
Regarding claim 11, Kase discloses that the cathode material comprises a current collector, carbon conductive filler and binder (See [0090], [0092], [0093], and [0095]).
Regarding claim 12, the weight of the electrode material can constitute the claimed weight % (See [0090]). 
In view of the foregoing, the above claims have failed to patentably distinguish over the applied art. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHANH TUAN NGUYEN whose telephone number is (571)272-8082.  The examiner can normally be reached on M-F 9:00 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on (571) 272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KHANH T NGUYEN/Primary Examiner, Art Unit 1761